District of Columbia
                            Court of Appeals

No. 13-AA-0703

JO CARPENTER,
                                              Petitioner,

      v.                                                    RH-TP No. 29, 840-10

DISTRICT OF COLUMBIA
RENTAL HOUSING COMMISSION,
                                              Respondent,
      and

THE MARKSWRIGHT COMPANY, INC.,
                                              Intervenor.

      BEFORE: Washington, Chief Judge; McLeese, Associate Judge; and Belson,
Senior Judge.

                                     ORDER

       It appearing that, on December 10, 2014, this court issued a memorandum opinion
and judgment in the matter of Jo Carpenter v. District of Columbia Rental Housing
Commission and the Markswright Company, Inc., appeal no. RH-TP No. 29, 840-10, it is
hereby

      ORDERED, sua sponte, that the memorandum opinion and judgment in Jo
Carpenter v. District of Columbia Rental Housing Commission and the Markswright
Company, Inc., appeal no. RH-TP No. 29, 840-10, issued on December 10, 2014, is
withdrawn and is reissued forthwith as a published opinion.


                                             PER CURIAM.
Copies to:
Paul Strauss, Esq.
1020 16th Street, NW – 5th Floor
Washington, DC 20036
Debra Fischer Leege, Esq.
Greenstein, Delorme & Luchs, PC
1620 L Street, NW – Suite 900
Washington, DC 20036-5605

Rachel Lukens, Esq.
Supervisory Attorney Advisor
Office of Administrative Hearings

Jamarle Thomas
Paralegal Specialist
Office of Administrative Hearings

Todd S. Kim, Esq.
Solicitor General – DC